

EXHIBIT 10.18


EXECUTION VERSION
FOUNDER RESTRICTED STOCK AGREEMENT
This Founder Restricted Stock Agreement (this “Agreement”), dated as of July 30,
2016, is entered into by and among (i) salesforce.com, inc., a Delaware
corporation (“Parent”); (ii) Bret Taylor (the “Founder”); and (iii) The Taylor
Children’s Exempt Remainder Trust u/a/d 3/2/2012, The Bret Taylor 2015 Annuity
Trust u/a/d 6/28/2015, and The Bret Taylor 2015 Annuity Trust II u/a/d 6/28/2015
(collectively, the “Trusts” and together with Parent and the Founder,
collectively, the “Parties” and each, individually, a “Party”).
RECITALS
WHEREAS, concurrently with the execution of this Agreement, Parent, Salesforce
Holdings LLC, a Delaware limited liability company and a direct wholly owned
subsidiary of Parent (“Holdings”), Quip, Inc., a Delaware corporation (the
“Company”), Quartz Acquisition Corp., a Delaware corporation and a direct wholly
owned subsidiary of Holdings (“Merger Sub I”), Quartz Acquisition Sub LLC, a
Delaware limited liability company and a direct wholly owned subsidiary of
Holdings (“Merger Sub II”) and Shareholder Representative Services LLC, as
stockholder representative (the “Stockholder Representative”), are entering into
an Agreement and Plan of Reorganization (the “Merger Agreement”);
WHEREAS, capitalized terms used herein but not defined shall have the meanings
ascribed to them in the Merger Agreement;
WHEREAS, pursuant and subject to the terms and conditions of the Merger
Agreement, at the Closing, Parent will acquire the Company on the terms and
conditions set forth in the Merger Agreement (the “Mergers”);
WHEREAS, pursuant and subject to the terms and conditions of the Merger
Agreement and this Agreement, a portion of the consideration payable to the
Founder and the Trusts for the Company Capital Stock pursuant to the Merger
Agreement will consist of the Founder Consideration Shares (as defined below);
and
WHEREAS, in connection with the Merger Agreement and as part of the transactions
contemplated thereby, the Parties have agreed to enter into this Agreement and
to the terms set forth herein (and in the event that the Merger Agreement is
terminated or abandoned without consummation of the transactions contemplated
thereby, this Agreement shall be void and without force and effect).
AGREEMENT
NOW THEREFORE, for valuable consideration, the receipt whereof is hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:
1.Certain Definitions.
“Affiliate” shall mean, with respect to any specified Person, any other Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person.
“Cause” shall mean any of the following: (i) the Founder’s conviction of, or
plea of nolo contendere to, a felony; (ii) the Founder’s intentional and
material failure to perform duties that are reasonably directed by his manager
and which are consistent with the Founder’s position at Parent or an
        1

--------------------------------------------------------------------------------



Affiliate of Parent, other than by reason of illness or injury; (iii) the
Founder’s engaging in conduct that materially violates Parent’s Code of Conduct
to the material disadvantage or detriment to Parent or an Affiliate of Parent,
or which could reasonably be expected to materially disadvantage or act to the
detriment of Parent or an Affiliate of Parent; (iv) the Founder’s engaging, in
connection with the Founder’s services for Parent or an Affiliate of Parent, in
fraud, dishonesty, misappropriation, embezzlement, gross neglect or similar
material misconduct; or (v) the Founder’s material breach of the Founder’s
Non-Competition and Non-Solicitation Agreement, the Founder’s Employee
Proprietary Information Agreement, this Agreement or the Founder’s Offer Letter.
Notwithstanding the foregoing, neither Parent nor any Affiliate of Parent shall
terminate the Founder for Cause without first providing the Founder with written
notice of the acts or omissions constituting the grounds for “Cause” within
thirty (30) days of the initial existence of the grounds for “Cause” and a
reasonable cure period of not less than thirty (30) days following the date of
such notice during which the Founder shall have the right to be heard by his
manager (with the assistance of the Founder’s legal counsel if the Founder so
requests), and such termination shall not be considered to be for Cause if the
grounds for Cause have been cured during such cure period; provided however,
that only one notice need be provided for similar or repetitive acts or
omissions that constitute grounds for “Cause.”
“disability” or “disabled” means suffering from a state of mental or physical
disability, illness or disease that prevents the Founder from carrying out his
normal duties to Parent or an Affiliate of Parent employing the Founder, as
applicable, as required under the terms of his employment for a period of six
months (either consecutively or in a nine-month period), as certified by two
medical doctors.
“Founder Consideration Shares” shall mean the number of shares of Founder
Restricted Stock to be issued to the Founder and the Trusts as determined in
accordance with Section 1.6(b)(i) of the Merger Agreement.
“Good Reason” means resignation within thirty (30) days following the end of the
notice and cure period described below following the occurrence of any of the
following if taken without the Founder’s consent: (i) a material reduction in
the Founder’s base salary as in effect on the Closing Date (except where there
is a general reduction of not more than 10% that is applicable to all similarly
situated officers of Parent or Affiliate of Parent employing the Founder); (ii)
requiring the Founder to move his principal office more than thirty (30) miles
outside of San Francisco, California, except where there is a relocation of
substantially all of the Company’s employees; (iii) a reduction in the employee
grade level of the Founder as set forth in the Founder’s Offer Letter; (iv) the
material breach by Parent or an Affiliate of Parent of this Agreement, the
Founder’s Non-Competition and Non-Solicitation Agreement, or the Founder’s Offer
Letter; or (v) the Founder ceasing to have authority over an annual budget of at
least $15 million relating to the productivity business within Parent in respect
of Parent’s fiscal year starting from February 1, 2017, which amount shall
include the allocation of shared overhead charges. Notwithstanding the
foregoing, Good Reason will not be triggered if the annual budget for a fiscal
year starting after January 31, 2018 is less than $15 million so long as either
(A) the aggregate of the annual budgets for such fiscal year and the immediately
preceding fiscal year is no less than $30 million or (B) the annual budget for
such fiscal year is no less than 67% of the annual budget for the immediately
preceding fiscal year.
Notwithstanding the foregoing, the Founder will not resign for Good Reason
without first providing Parent or Affiliate of Parent employing the Founder with
written notice of the acts or omissions constituting the grounds for “Good
Reason” within thirty (30) days of the initial existence of the grounds for
“Good Reason” and a reasonable cure period of not less than thirty (30) days
following the date of such notice, and such resignation shall not be considered
to be for Good Reason if the grounds for Good
        2

--------------------------------------------------------------------------------



Reason have been cured during such cure period; provided however, that only one
notice need be provided for similar or repetitive acts or omissions that
constitute grounds for “Good Reason.”
“Indemnification Forfeiture Obligations” shall mean the requirement that Founder
and the Trusts forfeit and promptly surrender to Parent for no additional
consideration certain Founder Consideration Shares pursuant to Article VIII of
the Merger Agreement that Parent is entitled to set-off with respect to any
Losses pursuant to any of the indemnification and set-off rights set forth in
Article VIII of the Merger Agreement.
“Indemnification Forfeiture Shares” shall mean any Founder Consideration Shares
that are required to be forfeited and promptly surrendered to Parent for no
additional consideration pursuant to Article VIII of the Merger Agreement that
Parent is entitled to set-off with respect to any Losses pursuant to any of the
indemnification and set-off rights set forth in Article VIII of the Merger
Agreement; provided, that in no event will the Indemnification Forfeiture Shares
for the Founder or the Trust exceed the Founder’s or the Trust’s Escrow Pro Rata
Portion of the Escrow Amount pursuant to the Merger Agreement as applicable.
“Securities Act” means the U.S. Securities Act of 1933, as amended.
2. Founder Consideration Shares.
(a) Issuance of Founder Consideration Shares. On the Closing Date, the Founder
Consideration Shares shall be issued to the Founder and the Trusts in accordance
with Section 1.6(b)(i) of the Merger Agreement, which Founder Consideration
Shares shall be subject to the Indemnification Forfeiture Obligations and as to
the restrictions described in this Section 2; provided, however, that such
Founder Consideration Shares shall be held in an account of the transfer agent
of Parent for the benefit of the Founder or the Trusts, as the case may be.
(b) Restrictions. Subject to Section 2(b)(iv) and Section 2(c) hereof, so long
as the Founder remains employed by Parent or an Affiliate of Parent through each
relevant date:
(i) Subject to Section 2(b)(iv), one-seventh (1/7)th of the Founder
Consideration Shares (rounded to the nearest whole share) will become
unrestricted on the first anniversary of the Closing Date (or the first Business
Day after the first anniversary of the Closing Date, if the first anniversary of
the Closing Date is not a Business Day;
(ii) Subject to Section 2(b)(iv), one-twenty-eighth (1/28)th of the Founder
Consideration Shares (rounded to the nearest whole share) will become
unrestricted at the 15-month anniversary of the Closing Date (or the first
Business Day after the 15-month anniversary if the 15-month anniversary is not a
Business Day);
(iii) one-twenty-eighth (1/28)th of the Founder Consideration Shares (rounded to
the nearest whole share) will become unrestricted commencing at the 18-month
anniversary of the Closing Date (or the first Business Day after the 18-month
anniversary if the 18-month anniversary is not a Business Day) and every three
(3) months thereafter (or the first Business Day after such three-month date if
such three-month date is not a Business Day); provided, however, that no more
than 100% of the Founder Consideration Shares will become unrestricted; and
(iv) Notwithstanding Sections 2(b)(i) and 2(b)(ii), a portion of the Founder
Consideration Shares equal to the Founder’s Escrow Pro Rata Portion of the
Escrow Amount pursuant to
        3

--------------------------------------------------------------------------------



the Merger Agreement that would otherwise have been released under Sections
2(b)(i) and 2(b)(ii) shall continue to be restricted until the 15 month
anniversary of the Closing Date (the “Indemnification Obligation Release Date”)
solely for the purpose of satisfying any indemnification claims pursuant to the
terms of Article VIII of the Merger Agreement; provided that any Founder
Consideration Shares that become unrestricted pursuant to Sections 2(b)(i) and
2(b)(ii) shall not be subject to forfeiture solely as a result of the Founder’s
termination of employment with Parent or an Affiliate of Parent under Section
2(c)(i) hereof. In the event that there are any claims for indemnification
pursuant to Article VIII of the Merger Agreement which shall not have been
resolved by the Indemnification Obligation Release Date, any number of Founder
Consideration Shares determined by Parent to be reasonably necessary for the
purpose of securing any pending claims asserted by Parent in accordance with
Article VIII of the Merger Agreement that have not then been resolved pursuant
to the terms of Article VIII of the Merger Agreement prior to the
Indemnification Obligation Release Date shall continue to be restricted until
such Founder Consideration Shares are no longer reasonably expected by Parent,
in good faith, to be necessary for the purpose of securing any such pending
claims. The Parties agree to amend the foregoing sentence to the extent
necessary to make such sentence consistent in all material respects with the
disbursement and release provisions of the final Escrow Agreement entered into
on the Closing Date.
Notwithstanding the foregoing but still subject to Section 2(c)(ii) hereof, upon
a Change in Control (as defined in the Parent Amended and Restated 2013 Equity
Incentive Plan) of Parent, Sections 2(b)(i) and (ii) shall not apply and the
Founder Consideration Shares shall become unrestricted pursuant to the following
schedule (retroactive to the Closing Date), so long as the Founder remains
employed by Parent or an Affiliate of Parent through each relevant date:
One-third (1/3) of the Founder Consideration Shares (rounded to the nearest
whole share) will become unrestricted on each twelve-month anniversary of the
Closing Date (or the first Business Day after each such anniversary if such
anniversary is not a Business Day).
(c) Termination of Employment; Death and Disability.
(i) Notwithstanding anything to the contrary contained herein, the Founder and
the Trusts shall forfeit all Founder Consideration Shares that have not
previously become unrestricted pursuant to this Section 2, other than
Indemnification Forfeiture Shares that remain restricted after the first
anniversary of the Closing Date solely for the purpose of satisfying any
indemnification claims pursuant to the terms of Article VIII of the Merger
Agreement, (and such Founder Consideration Shares shall promptly be surrendered
to Parent for no additional consideration) if (A) the Founder’s employment with
Parent or an Affiliate of Parent employing the Founder is terminated for Cause
or (B) the Founder resigns his employment with Parent or an Affiliate of Parent
employing the Founder without Good Reason.
(ii) Notwithstanding anything to the contrary contained herein, if Parent or an
Affiliate of Parent employing the Founder terminates the Founder’s employment
with Parent or an Affiliate of Parent employing the Founder without Cause, or if
the Founder resigns his employment with Parent or an Affiliate of Parent
employing the Founder for Good Reason, or if the Founder dies or becomes
disabled, in all cases, upon the execution by the Founder (or his heirs and
assigns in the event of death) and the Trusts of Parent’s standard form of
release (a “Release”) and provided the Release becomes effective by the deadline
provided therein (such deadline, the “Release Deadline”), all Founder
Consideration Shares that do not constitute Indemnification Forfeiture Shares or
that have not previously been forfeited in accordance with the terms of this
Agreement, other than shares that are restricted after the first anniversary of
the Closing Date solely for the purpose of satisfying any indemnification claims
pursuant to the terms of Article VIII of the Merger Agreement, or become
unrestricted pursuant to this
        4

--------------------------------------------------------------------------------



Section 2 shall be released from restrictions within two Business Days following
the date the Release is effective and irrevocable; provided, however, that any
such Founder Consideration Shares shall remain subject to any applicable
securities laws or other trading restrictions to which the Founder and the
Trusts are subject under Parent’s applicable stock plan, securities trading
policy and black-out periods. Any Indemnification Forfeiture Shares shall be
released pursuant to the terms of the Merger Agreement.
(d) Deliveries. Promptly (and in no event more than five Business Days) after
the later of (a) the time any Founder Consideration Shares are released from
restrictions pursuant to this Agreement and the Indemnification Forfeiture
Obligations under the Merger Agreement and (b) the expiration of the Hold Period
(as defined herein), Parent shall instruct its transfer agent to remove the book
entry restrictions with respect to such Founder Consideration Shares and
otherwise facilitate the movement of such unrestricted Founder Consideration
Shares into a brokerage account designated in writing by the Founder or the
Trusts, as the case may be.
(e) Voting and Other Matters. Notwithstanding the restrictions placed on the
Founder Consideration Shares, the Founder and the Trusts (or a trustee of a bona
fide estate planning trust later established by the Founder, if any, that may
hold the Founder Consideration Shares) shall retain the right to vote such
shares in all cases. In addition, in the event that any dividend or any other
security (whether by way of share split, stock dividend or due to a
reorganization or merger or otherwise) is paid in respect of, or is issued upon
or in exchange for the Founder Consideration Shares, then the property
comprising such dividends or such securities shall be released to the Founder
and the Trusts concurrently with the release of such property or securities to
other stockholders (which securities shall be subject to the same restrictions
under this Agreement to the same extent that the Founder Consideration Shares to
which they relate are still subject to restriction); provided, however, that:
(i) if any security or other property is issued or paid in exchange for the
Founder Consideration Shares, then only a portion of such securities or other
property having a collective value equal to the amount of the Founder’s and the
Trusts’ income taxes resulting from such exchange shall be so released to the
Founder or the Trusts, as applicable, and (ii) in the event of any dispute
between the Founder or the Trusts and Parent regarding the determination of the
specific amount of such portion of such securities or other property released
pursuant to clause (i), such amount shall be calculated without regard to any
loss carryforwards or similar tax attributes held by the Founder and/or the
Trusts and shall be fully and finally determined as between the Founder or the
Trusts and Parent by a United States nationally recognized “big four” accounting
firm jointly engaged by the Founder or the Trusts and Parent for such purpose
(and, in connection therewith, Parent hereby acknowledges that they shall not be
permitted to receive disclosure of or otherwise receive any personal financial,
tax reporting or other information relating to the Founder), and the costs of
such accounting firm shall be shared equally between the Founder or the Trusts
and Parent.
(f) Section 83(b) Election. The Founder and the Trusts shall make a valid and
timely election under Section 83(b) of the U.S. Internal Revenue Code of 1986,
as amended, with respect to the Founder Consideration Shares. The Founder and
the Trusts shall make such election directly to the United States Internal
Revenue Service within thirty (30) days after the issuance of the Founder
Consideration Shares to the Founder and the Trusts, and the Founder and the
Trusts shall provide Parent with evidence of such election being made in
accordance with this Section 2(f).
(g) Founder and Trust Information. Concurrently with or prior to the execution
of this Agreement, the Founder shall have provided to Parent his address and
social security number and the Trusts shall have provided their contact
information, as well as their respective tax ID numbers.
        5

--------------------------------------------------------------------------------



3. Tax Treatment. The Founder and the Trusts have had an opportunity to consult,
and have consulted with, his and its own tax advisors. The Founder and the
Trusts are relying solely on their own tax advisors and not on any statements or
representations of Parent, Holdings, the Company or any of their respective
agents or representatives. The Founder and the Trusts understand that the
Founder (and not Parent, Holdings, the Company nor any of their agents or
representatives) shall be responsible for any tax liability of the Founder or
the Trusts that may arise as a result of the transactions contemplated by this
Agreement and agrees to indemnify Parent and Holdings against any and all taxes
assessed against Parent in respect of income recognized by the Founder and the
Trusts.
4. Representations and Warranties. The Founder and the Trusts hereby represent
and warrant the following:
(a) No Registration. The Founder and the Trusts understand that: (i) the Founder
Consideration Shares are not being registered under the Securities Act, but
rather are being issued pursuant to specific exemptions from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the representations set forth in this Section 4; (ii) the Founder Consideration
Shares will be “restricted securities” within the meaning of Regulation D,
Regulation S and Rule 144 under the Securities Act and may not be offered or
sold within the United States or to or for the account or benefit of a U.S.
Person as defined in Rule 902 of Regulation S unless such offer or sale is
registered under the Securities Act or an exemption from registration is
available; (iii) except as otherwise provided pursuant to a registration rights
agreement entered by and between the Parties, neither Parent nor Holdings is
under any obligation to file a registration statement with respect to the
Founder Consideration Shares; (iv) the provisions of Rule 144 under the
Securities Act (“Rule 144”) will permit resale of the Founder Consideration
Shares in the United States only under limited circumstances, such Founder
Consideration Shares must be held for at least six months before they can be
resold pursuant to Rule 144 and then may be resold only in accordance with the
requirements of Rule 144 (and any other applicable Legal Requirements), and
Founder and the Trusts may be required to make customary representations
regarding the satisfaction of the provisions of Rule 144 to Parent or its
transfer agent in advance of a permitted resale; and (v) the issuance of such
Founder Consideration Shares has not been approved or reviewed by the U.S.
Securities and Exchange Commission or by any other Governmental Entity.
(b) Investment Intent. The Founder and the Trusts are acquiring the Founder
Consideration Shares for investment for their own respective own accounts, not
as a nominee or agent, and not with the view to, or for resale in connection
with, any distribution thereof, and the Founder and the Trusts have no present
intention of distributing any of such securities in violation of the Securities
Act or any applicable U.S. state or other country’s securities law and has no
contract, undertaking, agreement or arrangement with any person regarding the
distribution of such securities in violation of the Securities Act or any
applicable U.S. state or other country’s securities law.
(c) Investment Experience. The Founder and the Trusts have such knowledge and
experience in financial and business matters such that the Founder and the
Trusts are capable of evaluating the merits and risks of his investment in
Parent Common Stock, is able to bear the economic risk of the investment and, at
the present time, is able to afford a complete loss of such investment.
(d) Information. The Founder and the Trusts have been given the opportunity to:
(i) ask questions of, and to receive answers from, persons acting on behalf of
Parent concerning the terms and conditions of the transactions contemplated by
the Merger Agreement and this Agreement and the contemplated issuance of Founder
Consideration Shares in connection therewith, and the business
        6

--------------------------------------------------------------------------------



prospects, financial condition and projections of the Company and the business,
prospects and financial conditions of Parent; and (ii) to obtain any additional
information (to the extent the Company or Parent possesses such information or
is able to acquire it without unreasonable effort or expense) that is necessary
to verify the accuracy of the information set forth in the documents provided or
made available to the Founder and the Trusts.
(e) Accredited Investor. The Founder and the Trusts are each, as of the date
hereof, an “accredited investor” within the meaning of Regulation D, Rule
501(a), promulgated by the U.S. Securities and Exchange Commission under the
Securities Act.
(f) Residency. The Founder currently resides in California.
(g) Authorization.
(i) The Founder and the Trusts have all requisite power and authority to execute
and deliver this Agreement, to accept the Founder Consideration Shares hereunder
and to carry out and perform the obligations under the terms of this Agreement.
All actions on the part of the Founder and the Trusts necessary for the
authorization, execution, delivery and performance of this Agreement, and the
performance of all of the Founder’s and the Trusts’ obligations under this
Agreement, has been taken or will be taken prior to the Closing.
(ii) This Agreement, when executed and delivered by the Founder and the Trusts,
will constitute a valid and legally binding obligation of the Founder and the
Trusts, enforceable in accordance with its terms, subject to Enforceability
Limitations.
(iii) No consent, approval, authorization, order, filing, registration or
qualification of or with any Governmental Entity or third person is required to
be obtained by the Founder or the Trusts in connection with the execution and
delivery of this Agreement by the Founder, or the Trusts or the performance of
the Founder’s obligations hereunder.
(h) Legends. The Founder and the Trusts agree that the Founder Consideration
Shares will be uncertificated and in book entry form and stop transfer
instructions will be given to the Parent’s transfer agent with respect to the
Founder Consideration Shares that bear the following restrictions:
THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY U.S. STATE OR OTHER COUNTRY’S SECURITIES LAWS. THEY
MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THE SECURITIES UNDER SAID ACT AND ANY APPLICABLE STATE OR OTHER
COUNTRY’S SECURITIES LAW, UNDER REGULATION S OR AN EXEMPTION FROM SUCH
REGISTRATION UNDER SAID ACT. NO HEDGING TRANSACTIONS MAY BE CONDUCTED WITH
RESPECT TO THESE SHARES UNLESS DONE IN COMPLIANCE WITH SAID ACT.
THE SHARES ARE SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER AS SET FORTH IN THE
FOUNDER RESTRICTED
        7

--------------------------------------------------------------------------------



STOCK AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A
COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH
TRANSFER RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE SHARES.
5. Prohibitions Against Transfer.
(a) The Founder and the Trusts agree and acknowledge that other than with
respect to Permitted Transfers, neither the Founder Consideration Shares, nor
any beneficial interest therein, shall be transferred, encumbered or otherwise
disposed of in any way until the Founder Consideration Shares have become
unrestricted in accordance with the terms and conditions of Section 2 hereof.
“Permitted Transfers” shall include the transfer of any or all of the Founder
Consideration Shares to one or more of the Founder, the executor of the
Founder’s estate and any trust created for the benefit of one or more of the
Founder and the Founder’s Immediate Family; provided that each transferee or
other recipient of Founder Consideration Shares shall sign a counterpart of this
Agreement agreeing to be bound by the provisions hereof, and a joinder agreement
in the form attached as Exhibit C to the Merger Agreement. As used herein, the
term “Immediate Family” will mean any current or former spouse of the Founder,
the Founder’s parents, the lineal descendants of the Founder’s parents, the
parents of the Founder’s current spouse, and the lineal descendants of the
Founder’s current spouse, whether or not any of the above are adopted.
(b) Without limiting the application of Section 5(a) hereof, during the
six-month period commencing on the Closing Date (the “Hold Period”), the Founder
and the Trusts: (i) will offer, sell or otherwise transfer any of the Founder
Consideration Shares only in accordance with the provisions of Regulation S or
Regulation D under the Securities Act, pursuant to registration under the
Securities Act or pursuant to an available exemption from registration from the
Securities Act; and (ii) will not engage in any short sale or other hedging
transaction (such as writing an option or entering into an equity swap or other
type of derivative transaction) involving the Founder Consideration Shares
unless in compliance with the Securities Act.
(c) Parent will refuse to register any transfer of the Founder Consideration
Shares not made in accordance with the restrictions specified in Sections 5(a)
and 5(b) hereof. In the case of transfers during the Hold Period made in
accordance with Regulation S or Regulation D under the Securities Act or
pursuant to an available exemption, registration of transfer may not be effected
unless counsel reasonably satisfactory to Parent shall have advised Parent in a
written opinion letter (satisfactory in form and content to Parent), upon which
Parent may rely, that such sale, transfer or other dispositions will be made in
compliance with Regulation S or Regulation D or will be exempt from the
registration requirements of the Securities Act.
6. Arbitration.
(a) The Parties mutually consent to the resolution by arbitration of all claims
or controversies (“claims”) past, present or future, whether or not arising out
of the Founder’s employment (or its termination) or arising out of this
Agreement, that Holdings, Parent or any subsidiary or affiliate may have against
the Founder, or that Founder or the Trusts may have against any of the
following: (1) Holdings, Merger Sub I, Merger Sub II or Parent, (2) their
officers, directors, employees or agents in their capacity as such or otherwise,
(3) Holdings’ or Parent’s subsidiary and affiliated entities, (4) benefit plans
or the plans’ sponsors, fiduciaries, administrators, affiliates and agents,
and/or (5) all successors and
        8

--------------------------------------------------------------------------------



assigns of any of them. Nothing in this Agreement prohibits the filing or
pursuing relief through the following: (1) a court action for temporary
equitable relief in aid of arbitration, where such an action is otherwise
available by law, (2) an administrative charge to any federal, state or local
equal employment opportunity or fair employment practices agency, (3) an
administrative charge to the National Labor Relations Board, or (4) any other
charge filed with or communication to a federal, state or local government
office, official or agency. In addition, the following claims are not
arbitrable: claims for workers’ compensation or unemployment compensation
benefits, claims that as a matter of law cannot be subject to arbitration, and
claims covered by (and defined in) the Franken Amendment or any similar statute,
regulation or executive order, including but not limited to Executive Order
13673, to the extent that any such statute, regulation or executive order is
effective and applicable to this Agreement.
(b) Any arbitration will be held under the auspices of the Judicial Arbitration
& Mediation Services (“JAMS”) or any successor. The arbitration shall be in
accordance with its Employment Arbitration Rules & Procedures (and no other JAMS
rules) which are currently at
http://www.jamsadr.com/rules-employment-arbitration; provided, however, that
notwithstanding any provision to the contrary in the JAMS Rules, a court will
resolve any dispute over the formation, enforceability, revocability, or
validity of this Agreement or any portion thereof. Parent will supply the
Founder with a copy of those rules upon request. This Section 6 shall survive
the termination of any employment relationship between the Founder and Parent.
The arbitrator shall be either a retired judge, or an attorney who is
experienced in employment law and licensed to practice in the state in which the
arbitration is convened (the “ Arbitrator”), selected pursuant to JAMS rules or
by mutual agreement of the Parties.
(c) The Arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the state in which the claim arose, or federal law, or both, as
applicable to the claim(s) asserted. The Arbitrator is without jurisdiction to
apply any different substantive law or law of remedies. The Federal Rules of
Evidence shall apply. The arbitration shall be binding on the Parties, except as
provided in this Agreement or by law.
(d) The Arbitrator shall have jurisdiction to hear and rule on pre-hearing
disputes and is authorized to hold pre-hearing conferences by telephone or in
person, as the Arbitrator deems advisable. The Arbitrator shall have the
authority to entertain a motion to dismiss and/or a motion for summary judgment
by any Party and shall apply the standards governing such motions under the
Federal Rules of Civil Procedure.
(e) Any Party, at its expense in the first instance, may arrange and pay for a
court reporter to provide a stenographic record of proceedings.
(f) Should any Party refuse or neglect to appear for, or participate in, the
arbitration hearing, the Arbitrator shall have the authority to decide the
dispute based upon whatever evidence is presented.
(g) Within thirty (30) days of the close of the arbitration hearing, any Party
will have the right to prepare, serve on the other Party, and file with the
Arbitrator, a brief. The Arbitrator shall render an award and written opinion,
normally no later than thirty (30) days from the date the arbitration hearing
concludes or the post-hearing briefs are received, whichever is later. The
opinion shall include the factual basis for the award. The Arbitrator may award
any Party any remedy to which that Party is entitled under applicable law, but
such remedies shall be limited to those that would be available to a Party in
his or her individual capacity in a court of law for the claims presented to and
decided by the Arbitrator. To the maximum extent provided by law, the Founder
waives any right to bring on behalf of
        9

--------------------------------------------------------------------------------



persons other than himself or herself, or to otherwise participate with other
persons in, any class or collective action. Except as may be permitted or
required by law, as determined by the Arbitrator, neither a Party nor an
Arbitrator may disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of all Parties.
(h) Each Party shall have the right, within twenty (20) days of issuance of the
Arbitrator’s decision, to file with the Arbitrator (and the Arbitrator shall
have jurisdiction to consider and rule upon) a motion to reconsider (accompanied
by a supporting brief), and the other Parties shall have twenty (20) days from
the date of the motion to respond. The Arbitrator thereupon shall reconsider the
issues raised by the motion and, promptly, either confirm or change the
decision, which (except as provided by law) shall then be final and conclusive
upon the Parties. Each Party may bring an action in any court of competent
jurisdiction to compel arbitration under this Agreement and to enforce the
arbitration award.
(i) The Founder and the Trusts acknowledge that they are executing this
Agreement, including this Section 6, voluntarily and without any duress or undue
influence by Parent, Holdings or anyone else. The Founder and the Trusts further
acknowledge and agree that they have carefully read the arbitration provisions
set forth in this Section 6 and have asked any questions needed to understand
the terms, consequences and binding effect of this arbitration provision and
fully understand it, including that the Founder and the Trusts are WAIVING
RIGHTS TO A JURY TRIAL. The Founder and the Trusts acknowledge and agree that
this Agreement, including its arbitration provisions, are final and binding
whether or not the Founder or the Trusts are bound by, or opted out of, any
other arbitration agreement. Finally, the Founder and the Trusts agree that they
have been provided an opportunity to seek the advice of an attorney of his or
its choice before signing this Agreement.
7. Further Assurances. The Founder and the Trusts hereby agree to take promptly,
or cause to be taken promptly, all actions, and to do promptly, or cause to be
done promptly, all things necessary, proper or advisable under applicable Legal
Requirements or as may be requested by Parent to accomplish any of the
foregoing, to obtain all necessary waivers, consents, approvals and other
documents required to be delivered by applicable Legal Requirements or as may be
requested by Parent and to effect all necessary registrations and filings to
accomplish the foregoing. The Founder and the Trusts, at the reasonable request
of Parent, shall execute and deliver such other instruments and do and perform
such other acts and things as may be necessary or desirable to implement and
carry out any of the terms of this Agreement.
8. Force Majeure. Neither Parent nor Holdings shall be responsible for delays or
failures in performance resulting from acts beyond its control. Such acts shall
include but not be limited to acts of God, strikes, lockouts, riots, acts of
war, epidemics, governmental regulations superimposed after the fact, fire,
communication line failures, computer viruses, power failures, earthquakes or
other disasters.
9. Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received: (a) if delivered by hand, when
delivered; (b) if sent on a Business Day by email or facsimile transmission
before 11:59 p.m. (recipient’s time) on the day sent by facsimile and receipt is
confirmed, when transmitted; (c) if sent by email or facsimile transmission on a
day other than a Business Day and receipt is confirmed, or if sent by email or
facsimile transmission after 11:59 p.m. (recipient’s time) on the day sent by
facsimile and receipt is confirmed, on the Business Day following the date on
which receipt is confirmed; (d) if sent by registered or certified mail, the
third Business Day after being sent; and (e) if sent by overnight delivery via a
national courier service, one Business Day after being sent, in each
        10

--------------------------------------------------------------------------------



case to the address, facsimile telephone number or email address set forth
beneath the name of such party below (or to such other address, facsimile
telephone number or email address as such party shall have specified in a
written notice given to the other parties hereto):
if to Parent, Holdings or the Company, to:
salesforce.com, inc.
The Landmark
One Market Street, Suite 300
San Francisco, CA 94105
Attention: Corporate Development and Salesforce Ventures
Facsimile: (415) 539-3925
with a copy to:
Shearman & Sterling LLP
535 Mission Street, 25th Floor
San Francisco, California 94105
Attention: Michael S. Dorf
Facsimile: (415) 616-1446
if to the Founder, to:
Bret Taylor
c/o ICONIQ CAPITAL
394 Pacific Ave., 2nd Floor
SF, CA 94111
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue, Suite 1400
Palo Alto, CA 94301
Attention: Joseph M. Yaffe
if to the Trusts, to:
Bret Taylor
c/o ICONIQ CAPITAL
394 Pacific Ave., 2nd Floor
SF, CA 94111
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue, Suite 1400
Palo Alto, CA 94301
Attention: Joseph M. Yaffe
10. Miscellaneous.
        11

--------------------------------------------------------------------------------



(a) Non-Remuneration. The Parties hereto acknowledge and agree that the Founder
Consideration Shares are not part of the Founder’s salary or other remuneration
for any purposes, including, in the event the Founder’s employment is
terminated, for purposes of computing payment during any notice period, payment
in lieu of notice, severance pay, other termination compensation or indemnity
(if any) or any similar payments, except as, and to the extent required by,
statute.
(b) Termination. This Agreement shall terminate upon the earlier to occur of (i)
the date of termination of the Merger Agreement, and (ii) subject to Section
10(c) hereof, the date upon which all of the Founder Consideration Shares have
become unrestricted pursuant to Section 2 hereof.
(c) Survival. The representations, warranties, covenants and agreements made in
this Agreement shall survive notwithstanding the Closing or the termination
hereof.
(d) Counterparts; Exchanges by Electronic Transmission. This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when any number of counterparts
have been signed by each of the parties and delivered to the other party, it
being understood that all parties need not sign the same counterpart. The
exchange of a fully executed Agreement (in counterparts or otherwise) by
electronic transmission in .PDF format or by facsimile shall be sufficient to
bind the parties to the terms and conditions of this Agreement.
(e) Binding Effect; Successors. This Agreement, the Merger Agreement and the
documents and instruments and other agreements among the Parties referenced
herein constitute the entire agreement among the Parties hereto with respect to
the subject matter hereof and supersede all prior agreements and understandings
both written and oral, among the Parties with respect to the subject matter
hereof. This Agreement (i) is not intended to confer upon any other person any
rights or remedies hereunder, and (ii) shall not be assigned by operation of law
or otherwise, except that Parent may assign its rights and delegate its
obligations hereunder to any of its Affiliates or any Person that acquires the
Company or all or substantially all of the business or assets of the Company and
any references hereunder to “Parent” shall be deemed to be references to such
assignee, as applicable.
(f) Severability. In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the Parties. The Parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.
(g) Other Remedies. Any and all remedies herein expressly conferred upon a party
will be deemed cumulative with and not exclusive of any other remedy conferred
hereby, or by law or equity upon such Party, and the exercise by a Party of any
one remedy will not preclude the exercise of any other remedy.
(h) Modifications. This Agreement may not be altered or modified without the
express written consent of the Parties. No course of conduct shall constitute a
waiver of any of the terms and conditions of this Agreement, unless such waiver
is specified in writing, and then only to the extent so specified. A waiver of
any of the terms and conditions of this Agreement on one occasion shall not
constitute a waiver of the other terms of this Agreement, or of such terms and
conditions on any other
        12

--------------------------------------------------------------------------------



occasion. Notwithstanding any other provision hereof, consent to an alteration
or modification of this Agreement may not be signed by means of an e-mail
address.
(i) Governing Law; Exclusive Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of California, regardless
of the laws that might otherwise govern under applicable principles of conflicts
of laws thereof. Subject to Section 6 above, each of the Parties irrevocably
consents to the exclusive jurisdiction and venue of any court within San
Francisco County, State of California, in connection with any matter based upon
or arising out of this Agreement or the matters contemplated herein, agrees that
process may be served upon them in any manner authorized by the laws of the
State of California for such persons and waives and covenants not to assert or
plead any objection which they might otherwise have to such jurisdiction, venue
and such process.
(j) Rules of Construction. The Parties agree that they have been represented by
counsel during the negotiation and execution of this Agreement and, therefore,
waive the application of any law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the party drafting such agreement or document.
[Signature Page Follows]



        13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed and delivered in its name and on its behalf as of the date first above
written.
SALESFORCE.COM, INC.
By:  /s/ JOHN SOMORJAI
Name: John Somorjai
Title: Executive Vice President, Corporate
Development and Salesforce Ventures


[Signature Page to Founder Restricted Stock Agreement]

--------------------------------------------------------------------------------



FOUNDER:
/s/ BRET TAYLOR
Bret Taylor



[SIGNATURE PAGE TO FOUNDER RESTRICTED STOCK AGREEMENT]

--------------------------------------------------------------------------------



THE TAYLOR CHILDREN’S EXEMPT REMAINDER TRUST U/A/D 3/2/2012
/s/ BRET TAYLOR
Name: Bret Taylor


[Signature Page to Founder Restricted Stock Agreement]

--------------------------------------------------------------------------------



THE BRET TAYLOR 2015 ANNUITY
TRUST U/A/D 6/28/2015
/s/ BRET TAYLOR
Name: Bret Taylor


[Signature Page to Founder Restricted Stock Agreement]

--------------------------------------------------------------------------------



THE BRET TAYLOR 2015 ANNUITY
TRUST II U/A/D 6/28/2015
/s/ BRET TAYLOR
Name: Bret Taylor
[Signature Page to Founder Restricted Stock Agreement]